        Case 4:17-cv-07025-SBA Document 118 Filed 02/15/19 Page 1 of 1



 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
 7
                                     OAKLAND DIVISION
 8

 9
     STARDOCK SYSTEMS, INC.,                        Case No: C 17-07025 SBA
10
                 Plaintiff,                         ORDER MODIFYING PRETRIAL
11                                                  SCHEDULE
           vs.
12
     PAUL REICHE III and ROBERT
13 FREDERICK FORD,

14               Defendants.
15
     AND RELATED COUNTERCLAIM.
16

17         Upon consideration of the parties’ Joint Status Report (Dkt. 114) and good cause
18   appearing, Stardock’s Administrative Motion to Modify the Scheduling Order is
19   GRANTED, as modified by the Court. The revised schedule can be found in the Second
20   Amended Order for Pretrial Preparation. Dkt. 117.
21         This order terminates Docket 91.
22         IT IS SO ORDERED.
23   Dated: 2/15/2019                               ______________________________
                                                    SAUNDRA BROWN ARMSTRONG
24
                                                    Senior United States District Judge
25

26

27

28
